Citation Nr: 0834020	
Decision Date: 10/03/08    Archive Date: 10/07/08	

DOCKET NO.  06-30 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral pes 
planus (flat foot).  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from November 1952 to 
May 1956.  He served in Korea during the Korean Conflict.  
His occupational specialty was cook and no combat service is 
documented.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  The case is now ready 
for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Service connection for duodenal ulcer was denied in a 
November 1963 rating decision on the basis that this 
disability was not demonstrated at any time during service, 
or to a compensable degree within one year after service, and 
was first shown years after service separation; the veteran 
was notified of this decision and his appellate rights and he 
did not appeal and that decision became final.  

3.  Although a considerable quantify of clinical evidence has 
been received since the time of the prior final denial, 
current clinical evidence does not demonstrate any duodenal 
ulcer, although the veteran has over the decades manifested 
chronic gastritis with gastroesophageal reflux disease, but 
no evidence submitted or received since the time of the prior 
final denial in any way demonstrates that duodenal ulcer was 
incurred or aggravated during service and the veteran's 
argument that he did in fact manifest ulcer during service is 
cumulative with argument on file and previously considered at 
the time of the past final denial.  

4.  Entitlement to service connection for bilateral pes 
planus was denied in RO rating decisions issued in 
November 1963 and November 1998, and by the Board in 
April 1991 and December 2000, on the basis that bilateral pes 
planus was clearly noted in the veteran's enlistment physical 
examination, and no aggravation or permanent increase in 
severity of bilateral flat foot was noted during service, pes 
planus was noted to be asymptomatic at service separation and 
at first VA examination following service; the veteran was 
notified of these decision and his appellate rights, and he 
did not appeal and they became final.  

5.  Although a considerable quantity of clinical evidence has 
been submitted or received since the time of prior final 
denials, none of this evidence in any way shows or suggests 
that the veteran's pre-existing bilateral pes planus was 
aggravated or increased in severity during service, and 
argument submitted by the veteran is simply cumulative with 
argument on file and previously considered at the time of the 
prior final denials.  


CONCLUSION OF LAW

Evidence received in support of the veteran's application to 
reopen claims for service connection for bilateral pes planus 
and duodenal ulcer is not new and material, and those claims 
are not reopened.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5102, 5103, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in June 2003, 
prior to the issuance of the September 2003 rating decision 
now on appeal.  This notice informed the veteran of the 
evidence necessary to substantiate his claims, the evidence 
he was responsible to submit, the evidence VA would collect 
on his behalf, and advised him to submit any relevant 
evidence in his possession.  This notice also specifically 
informed him that each of these claims had been denied in the 
past, explained the reasons these claims had been denied, and 
the evidence which was then lacking and which was therefore 
necessary to substantiate these claims at present.  This 
notice explained the definitions of both new and material 
evidence.  During the lengthy pendency of this appeal, the 
veteran was later again provided VCAA notice in March 2007 
which again provided a detailed explanation of previous final 
denials, the evidence lacking at the time of those denials, 
and the evidence necessary to reopen and substantiate the 
claims.  These notices satisfy Kent, v. Nicholson, 20 Vet. 
App. 1 (2006).  

The service medical records and a considerable history of 
private and VA medical records and examinations was already 
on file.  A significant quantity of private and VA clinical 
records was collected during the pendency of this appeal.  
The RO assisted the veteran in collecting private medical 
records, sometimes with multiple attempts and requests.  The 
veteran provided testimony at a hearing before the 
undersigned in March 2008.  

During the pendency of this appeal, the veteran again, as he 
had prior to earlier denials, argued that he had been seen 
for treatment at VA medical facilities shortly after service 
at the Palo Alto, California, VA Medical Center.  Multiple 
requests had been filed years earlier for such records, and 
no records had ever been identified.  During the pendency of 
this appeal, the RO again attempted to obtain early treatment 
records for the veteran from the 1950's from this VA medical 
facility without success.  In August 2007, the RO published a 
formal finding of records unavailability.  Upon review of all 
the search attempts, it is clear that the Palo Alto VA 
Medical Center has not responded that records are missing, 
but has in fact responded that there is no record that the 
veteran was ever seen for treatment at that facility.  

All known available relevant evidence has been collected for 
review and VA has satisfied the duties to notify and assist 
in full.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board considered referring these claims for VA 
examination with a request for opinions consistent with VCAA 
at 38 U.S.C.A. § 5103A(d).  However, VA has no duty to seek 
such examinations with opinions in the absence of new and 
material evidence sufficient to reopen the claims.  
Additionally, VA has no duty to seek such opinions when there 
is adequate evidence to make a reasoned decision already on 
file, and given the absence of any evidence of ulcer during 
or for some years after service separation, and because of 
clinical findings that pes planus was asymptomatic at service 
separation and at the first VA examination after separation, 
there is no duty to obtain such examinations.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence .  38 U.S.C.A. § 5108.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
duodenal ulcer, which are shown to have become manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Bilateral Pes Planus:  The last final denial of the veteran's 
earlier claims for service connection for bilateral flat foot 
was a Board decision issued in December 2000.  The evidence 
on file at that time included the service medical records 
which included a clear notation that the veteran had 
bilateral pes planus on preinduction examination in 
August 1952.  This clear notation precludes any presumption 
of sound condition and any presumption of aggravation.  

The veteran's pes planus was noted to become symptomatic 
during service and the veteran was provided arch supports 
during service.  However, on examination at service 
separation in December 1956, pes planus was noted to be 
"asymptomatic."  On VA examination in July 1963, it was noted 
that the veteran's right foot and leg were slightly larger 
than the left.  The right foot was one-half inch wider than 
the left.  There was no apparent atrophy on the left to 
account for this difference in size.  There was no pain on 
manipulation of the feet and the veteran had no difficulty in 
standing on tip toes.  There was, however, marked relaxation 
of the longitudinal arch bilaterally, consistent with a 
finding of bilateral pes planus.  The diagnosis was asymmetry 
of feet, "congenital, asymptomatic."  

The veteran was subsequently hospitalized for other purposes 
in May and June 1964, and examination at that time confirmed 
that, except for an asymmetry in the size of the veteran's 
feet, there were no abnormalities or adverse symptoms 
identified.  The clinical record later reveals consistent 
complaints of bilateral foot pain with consistent findings of 
bilateral pes planus.  At no time was there any evidence or 
competent clinical opinion on file which showed or suggested 
that the veteran's preexisting bilateral pes planus was 
aggravated or permanently increased in severity beyond 
ordinary progress during military service.  

The evidence submitted and received since the time of the 
prior final decision is, although new, entirely cumulative 
with evidence which was already on file at the time of those 
prior final denials.  This evidence includes routine findings 
of bilateral pes planus with episodic symptomatology noted.  
The Board does note that since the time of prior final 
denial, the veteran has also received newer diagnoses of gout 
and diabetes mellitus.  

The only evidence submitted by the veteran which could 
arguably support his claim to reopen for service connection 
for bilateral pes planus is included in a three sentence 
statement submitted by a private physician (DGD) in 
March 2007.  This physician wrote that the veteran had been 
his patient for the last 12 years, that the veteran had a 
chronic problem with his feet, including requiring 
bunionectomies bilaterally, that he had always had a problem 
with pes planus, and that he "apparently wound up in military 
service despite this problem and has suffered foot pain ever 
since."  Although this statement was written by a physician, 
it states nothing more than the obvious and accepted facts.  
Indeed, the veteran was accepted for service with bilateral 
pes planus, and the veteran is shown to have experienced foot 
pain throughout his lifetime as a result of this congenital 
defect.  However, this clinical statement in no way supports 
a finding that the veteran's congenital/developmental 
bilateral pes planus which preexisted service was increased 
in severity beyond ordinary progress (aggravated) at any time 
during service.  This statement is new, but it is certainly 
not material to the claim.  In the language of the governing 
regulation, this statement does not raise a reasonable 
possibility of substantiating the claim that preexisting 
bilateral pes planus was aggravated during service.  There is 
no indication that this physician had access to or review of 
the veteran's extensive clinical medical record, including 
the service medical records and examinations in the first 
decade following service separation.  

Testimony at the veteran's hearing before the undersigned in 
March 2008 was considered, but will not be repeated in this 
decision.  This testimony is essentially cumulative with 
argument that the veteran made prior to earlier denials, and 
includes a subjective belief that his preexisting flat foot 
condition increased in severity during service.  This 
evidence is entirely cumulative with argument the veteran has 
made over the years and is not new and material and, as 
before, the veteran is not shown to have the requisite 
medical expertise to provide a competent clinical opinion 
that his congenital abnormalities of the feet increased in 
severity beyond ordinary progress during service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  No 
new and material evidence sufficient to reopen this claim has 
been submitted or received.  

Duodenal Ulcer:  The veteran's original claim for service 
connection for duodenal ulcer was denied in the same 
November 1963 rating decision issued by the RO which denied 
the veteran's original claim for bilateral pes planus.  

The evidence on file at that time included the service 
medical records which include a single notation of an upset 
stomach in July 1953, for which the veteran was provided 
medication and sodium bicarbonate.  There was no finding or 
diagnosis of duodenal or other type ulcer at any time.  The 
November 1952 physical examination for reenlistment noted 
that the GU system and abdomen were normal, and the May 1956 
examination for service separation also found that the GU 
system and abdomen were normal.  In the accompanying report 
of medical history completed by the veteran himself at 
service separation, he affirmatively noted that he did not 
have frequent indigestion, stomach, liver or intestinal 
trouble, gallbladder trouble or gallstones, recent gain or 
loss of weight, nervous trouble of any sort or any other sign 
or symptom which might be considered consistent with duodenal 
ulcer.  

The first clinical findings relevant to this issue were noted 
in a VA outpatient clinic X-ray study in December 1962 noting 
gastric ulcer treated by diet and medication with numerous 
follow-ups in 1963.  X-ray study in July 1963 showing 
scarring of the duodenal bulb indicating previous ulcer.  A 
report of the veteran's VA hospitalization in January and 
February 1963 for gastrointestinal complaints resulted in no 
disease found.  The November 1963 RO rating decision denied 
service connection for duodenal ulcer because there was 
simply no objective medical evidence showing that the veteran 
manifested ulcer at any time during or to a compensable 
degree within one year after he was separated from service in 
May 1956.  The first X-ray indication of gastric ulcer in 
December 1962 was over five years after the veteran was 
separated from service.  

The evidence submitted and received since the time of that 
November 1963 denial of service connection for duodenal ulcer 
includes extensive private and VA clinical records reflecting 
treatment of a variety of medical problems.  The veteran was 
seen in February 1969 for chronic bleeding duodenal ulcer and 
underwent vagotomy and Finney pyloroplasty and feeding 
suction tube gastrostomy.  In May 2003, the veteran underwent 
a gastroscopy.  The post-service clinical history reveals 
that the veteran has had intermittent episodes of ulcer, 
treated by surgery, with more recent onset of chronic 
gastritis and gastroesophageal reflux.  

However, no competent medical evidence submitted or received 
since the time of the prior final November 1963 RO rating 
decision denying service connection for duodenal ulcer in any 
way shows, demonstrates or suggests that the veteran 
manifested duodenal ulcer or other chronic gastrointestinal 
disability at any time during or to a compensable degree 
within the first year following service separation.  

The Board has considered the veteran's testimony at his 
hearing before the undersigned in March 2008, but this 
testimony is essentially cumulative with the veteran's 
original argument considered at the time of the 1963 RO 
rating decision that he did manifest duodenal ulcer during 
service.  Again, findings consistent with duodenal ulcer are 
first noted in clinical evidence some five years after the 
veteran was separated from service and the veteran lacks the 
requisite medical expertise to provide his own competent 
clinical opinion that ulcer first identified five years after 
service originated during or was otherwise attributable to 
some incident, injury or disease of active military service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
No new and material evidence has been submitted to reopen 
this claim.  




ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for bilateral pes planus, the 
claim is not reopened, and the appeal is denied.  

New and material evidence has not been submitted to reopen a 
claim for service connection for duodenal ulcer, the claim is 
not reopened, and the appeal is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


